UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File Number 001-12917 REIS, INC. Maryland 13-3926898 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 530 Fifth Avenue, New York, NY (Address of Principal Executive Offices) (Zip Code) (212)921-1122 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.02par value per share The Nasdaq Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesNo Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act.YesNo Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Act).YesNo The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant was approximately $31,632,000 based on the closing price on the Nasdaq Global Market for such shares on June30, 2009.(Please see “Calculation of Aggregate Market Value of Non-Affiliate Shares” within Item 5 of this report for a statement of assumptions upon which this calculation is based.) The number of the Registrant’s shares of common stock outstanding was 10,447,779 as ofMarch10, 2010. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE The annual report (the “Original Report”) on Form 10-K of Reis, Inc. (“Reis” or the “Company”) for the year ended December 31, 2009 was originally filed with the Securities and Exchange Commission (the “SEC”) on March 15, 2010. In the Original Report, portions of Part III were indicated as incorporated by reference to the Company’s definitive 2010 proxy statement. This Amendment No. 1 is being filed solely to include responses to the items required by Part III, because the Company’s definitive 2010 proxy statement will not be filed on or before April 30, 2010 (i.e., within 120 days after the end of 2009) pursuant to the SEC’s Regulation 14A. The Company’s Nominating and Corporate Governance Committee and Board of Directors are considering increasing the size of the Board of Directors by one or two members and have determined to delay the 2010 annual meeting of stockholders in order to be able to include these director nominees, if any, in the proxy statement for that meeting. This Amendment No. 1 consists of a cover page, this explanatory note, a table of contents, Part III, Part IV (Items 15(a)(3) and Item 15(b) only), the signature page and the amended certifications of the principal executive officer and principal financial officer (Exhibits 31.1, 31.2 and 32.1). Part III and Items 15(a)(3) and 15(b) are hereby amended and restated in their entirety. This Amendment No. 1 does not amend or restate any other information contained in the Original Report. In addition, it does not update the Original Report to reflect any events or circumstances occurring since its filing date, except that, where specifically noted in this Amendment No. 1, certain information may be provided as of a later date. In this Amendment No. 1, we refer to the May 2007 merger between Wellsford Real Properties, Inc. (“Wellsford”), a Maryland corporation, and Reis, Inc. (“Private Reis”), a Delaware corporation, as the “Merger.” In connection with the Merger, Wellsford changed its name to “Reis, Inc.” and Private Reis merged into Reis Services, LLC (“Reis Services”), a Maryland limited liability company and a wholly owned subsidiary of Wellsford, and currently operates under the “Reis Services” name. In this Amendment No. 1, to avoid confusion, when we refer to events occurring prior to the Merger, we may use the term “Wellsford” to refer to the Company, and we may use the term “Private Reis” to refer to the Delaware corporation that was the predecessor to Reis Services. TABLE OF CONTENTS Item No. Page No. PART III Directors, Executive Officers and Corporate Governance 3 Executive Compensation 6 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 Certain Relationships and Related Transactions, and Director Independence 14 Principal Accountant Fees and Services 14 PART IV Exhibits and Financial Statement Schedules ((a)(3) and (b) only) 15 Signatures 16 Table of Contents PARTIII Item10.Directors, Executive Officers and Corporate Governance. Biographical Information The executive officers and directors of the Company, their ages and their positions as of April 20, 2010 are as follows: Name Age Positions and Offices Held Jeffrey H. Lynford 62 Chairman of the Board and Director** Lloyd Lynford 54 Chief Executive Officer, President and Director** Jonathan Garfield 53 Executive Vice President and Director*** Mark P. Cantaluppi 39 Vice President, Chief Financial Officer William Sander 43 Chief Operating Officer, Reis Services Michael J. Del Giudice 67 Director* Meyer S. Frucher 63 Director*** Edward Lowenthal 65 Director* M. Christian Mitchell 55 Director** * Term expires during 2010. ** Term expires during 2011. *** Term expires during 2012. Following is biographical information regarding the foregoing executive officers and directors: Jeffrey H. Lynford, age62, has been the Chairman of the Board and a director of Reis since the formation of Wellsford in January 1997. He was also the President and Chief Executive Officer of Wellsford from April1, 2002 through May 2007.He also served as chairman of the board and secretary of Wellsford’s former parent, Wellsford Residential Property Trust (the “Residential Trust”) from its formation in July 1992 through the consummation of its merger with Equity Residential (“EQR”) in May 1997.Jeffrey Lynford currently serves as a trustee of New York University, vice-chairman of Polytechnic Institute of NYU and vice-chairman of the Global Heritage Fund, a nonprofit organization focused on preservation of archaeological and cultural heritage.He is a member of the New York State Council on the Arts, a gubernatorial appointment. Jeffrey Lynford is a graduate of the State University of New York at Buffalo, the Woodrow Wilson School of Princeton University and the Fordham University School of Law.He has extensive experience as a member of public company boards as well as capital markets, corporate finance, and real estate experience.Jeffrey Lynford and Lloyd Lynford are brothers. Lloyd Lynford, age54, has been President, Chief Executive Officer and a director of Reis since May 2007. Lloyd Lynford was a co-founder of Private Reis. From 1981 through May 2007, Lloyd Lynford was the president, chief executive officer and treasurer, as well as a member of the board of directors, of Private Reis. Lloyd Lynford served on the board of the Real Estate Research Institute from 1993 to 1997 and served as its president from 1996 to 1997. He has lectured at The Wharton School, Berkeley, MIT, New York University, Columbia University, and Cambridge University.Lloyd Lynford graduated magna cum laude from Brown University.He has extensive expertise in commercial real estate markets and in developing and marketing analytical products to decision makers in the real estate capital markets.Jeffrey Lynford and Lloyd Lynford are brothers. Jonathan Garfield, age53, has been Executive Vice President and a director of Reis since May 2007. Mr.Garfield was a co-founder of Private Reis. From 1981 through May 2007, Mr.Garfield was executive vice president and secretary, as well as a member of the board of directors, of Private Reis. Mr.Garfield created the initial applications and the database which contains Reis’s time series data on the property, neighborhood and metropolitan levels. He led the initial transition to electronic delivery of Reis’s information products by managing the design, production, testing and maintenance of Reis’s flagship product, Reis SE. Mr.Garfield oversaw Private Reis’s corporate reporting, including legal, accounting, audit, tax and financing issues. Mr.Garfield graduated cum laude from Pomona College.He has extensive experience in information management, database technology and analytical product development, as well as with the real estate markets, developed in his nearly 30 years with Reis. 3 Table of Contents Mark P. Cantaluppi, age39, has been Vice President (since November 1999)and Chief Financial Officer (since March 2006)of Reis. Previously, Mr.Cantaluppi was Chief Accounting Officer and Director of Investor Relations since December 2000. He joined Wellsford in November 1999 as Vice President, Controller and Director of Investor Relations. From January 1998 to November 1999, he was the assistant controller of Vornado Realty Trust, a diversified REIT. From 1993 to 1998, Mr.Cantaluppi worked for Ernst& Young LLP, a public accounting firm, where he attained the level of manager. Mr.Cantaluppi is a Certified Public Accountant and a member of the American Institute of Certified Public Accountants. Mr.Cantaluppi is a graduate of Villanova University. William Sander, age43, has been Chief Operating Officer of Reis Services since May 2007. From 2001 through May 2007, Mr.Sander was Chief Operating Officer of Private Reis. Mr.Sander has overall responsibility for the day-to-day operations of Reis Services and supervision of all departments within Reis Services. Prior to joining Private Reis, Mr.Sander was a senior vice president of product management for Primark Corporation, a company that provides content and software to the financial services industry. Mr.Sander is a graduate of Marietta College. Michael J. Del Giudice, age67, has been a director of Reis since May 2007. Mr.Del Giudice founded and has served as a senior managing director of Millennium Capital Markets LLC, which specializes in advising and financing corporate, energy, real estate and investment management clients, since 1996. Mr.Del Giudice has also been the chairman and managing director of Rockland Capital Energy Investments LLC, a company which acquires and restructures independent power projects in North America and Europe, since 2003. In addition, Mr.Del Giudice serves as the lead independent director of Consolidated Edison Inc., vice chairman of the board of trustees of the New York Racing Authority and Chairman of the Governor’s Committee on Scholastic Achievement, an educational non-profit group. Mr.Del Giudice is also the lead independent director of Barnes& Noble, Inc. and Fusion Telecommunications International, Inc., and a member of the board of advisors of Corinthian Capital Group, LLC, a private investment fund.He has extensive investment banking, corporate restructuring, corporate governance and governmental experience. Meyer “Sandy” Frucher, age63, has been a director of Reis since June 2000. Mr.Frucher has served as vice chairman of The Nasdaq OMX Group since July 2008 and as chairman of the New York City Off-Track Betting Corp. (the “OTB”) since June 2009.The OTB filed for bankruptcy in December 2009.He served as chairman and chief executive officer of the Philadelphia Stock Exchange from June 1998 through the acquisition of the Philadelphia Stock Exchange by The Nasdaq OMX Group in July 2008.From September 1997 through July 2008, Mr. Frucher also served on the Philadelphia Stock Exchange’s board of governors. From 1988 to 1997, Mr.Frucher was executive vice president-development of Olympia& York Companies (U.S.A.) and coordinated and oversaw all of Olympia& York’s development projects in the United States.From 1988 to 1999, Mr.Frucher was trustee and then chairman of the New York City School Construction Authority. From 1984 to 1988, he was president and chief executive officer of Battery Park City Authority.Mr. Frucher serves on the board of The Options Clearing Corporation, the OTB, the Saratoga Performing Arts Center, the PHLX Foundation and the Battery Park Conservancy. He has extensive capital markets and corporate finance experience, as well as expertise in the areas of government/labor relations and strategic planning. Edward Lowenthal, age65, has been a director of Reis since the formation of Wellsford in January 1997. Mr.Lowenthal served as the President and Chief Executive Officer of Wellsford from its formation until his retirement on March31, 2002. He served as director of Private Reis from 2000 through the merger in May 2007. Mr.Lowenthal served as the president and chief executive officer and as a trustee of the Residential Trust from its formation in July 1992 until the consummation of its merger with EQR in May 1997. Mr.Lowenthal is president of Ackerman Management LLC, a real estate advisory and investment firm. Mr.Lowenthal currently serves as a director of Omega Healthcare Investors, Inc., a healthcare real estate investment trust, or REIT, American Campus Communities, Inc., a student housing REIT, and Homex Development Corp., a Mexican home builder. He is the non-executive chairman of the board of Tiburon Lockers, Inc., a private company that owns and operates concession rental lockers. He is also a trustee of the Manhattan School of Music.He has developed industry experience through his service on the Private Reis board (prior to the Merger) and the Reis board following the Merger, and also has extensive public company board experience. M.Christian Mitchell, age55, has been a director of Reis since May 2007. Mr.Mitchell has been a member of the board of directors of Special Value Opportunities Fund, LLC, a closed-end SEC registered investment company, since 2004, where he is also the designated financial expert and chairman of the audit committee, as well as a member of the transaction committee. Furthermore, Mr.Mitchell is also an investor in, and has served on the board of directors of, First Chicago Bancorp, Inc., a bank holding company in Chicago, Illinois, since 2006. Mr. Mitchell serves on the risk committee, and is the chair of the audit committee, of First Chicago.Mr. Mitchell was a member of the board of directors of Hanmi Financial Corporation (and its wholly-owned subsidiary, Hanmi Bank), a bank serving primarily the Korean-American community, from 2004 through 2007. He was the designated financial expert and chairman of the audit committee, as well as a member of the finance and planning committee and the compliance committee, of Hanmi Bank.Mr. Mitchell is vice chairman of Marshall and Stevens Incorporated, a national valuation consulting firm, where he has 4 Table of Contents served on the board of directors since December 2008.He has also served as a member of the board of directors of Grandpoint Capital, a bank holding company in formation located in Los Angeles, since March 2010.Mr.Mitchell also has served as president of the National Association of Corporate Directors, Southern California Chapter, since 2007 and has been an adjunct accounting professor at the University of Redlands since 2006.Mr.Mitchell was with Deloitte& Touche LLP from 1977 to 1985 and 1987 to 2003, and served as the national managing partner, Mortgage Banking/Finance Companies Practice, from 2001 to 2003.He has extensive accounting and finance, banking and real estate finance, and corporate governance experience. Section16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires Reis’s executive officers and directors, and persons who own more than 10% of any registered class of Reis’s equity securities, to file reports of ownership and changes in ownership with the SEC. Executive officers, directors and greater than 10% stockholders are required by regulation to furnish Reis with copies of all Section16(a) reports they file. Based solely on its review of the copies of the reports it has received and written representations provided to Reis from the individuals required to file the reports, Reis believes that each of Reis’s executive officers and directors has complied with applicable reporting requirements for transactions in Reis’s common stock during the fiscal year ended December31, 2009, except that, as a result of an inadvertent sale of 310 shares of common stock in Jeffrey Lynford’s 401(k) account, a Form 4 filing (filed on November 12, 2009) was reported late on his behalf.All transactions and holdings are currently reported and reflected in this Amendment No. 1. Code of Business Conduct and Ethics Reis has adopted a Code of Business Conduct and Ethics for Directors, Senior Financial Officers, Other Officers and All Other Employees (the “Code of Ethics”) and a Policy for Protection of Whistleblowers from Retaliation (the “Whistleblower Policy”). The Code of Ethics is a set of written standards reasonably designed to deter wrongdoing and to ensure that Reis’s directors, officers and employees meet the highest standards of ethical conduct. The Code of Ethics requires that Reis’s directors, officers and employees avoid conflicts of interest, comply with all laws and other legal requirements, not engage in insider trading, not use Reis’s resources for personal gain, conduct business in an honest and ethical manner and otherwise act with integrity and in Reis’s best interest. Under the terms of the Code of Ethics, directors, officers and employees are required to report any conduct they believe in good faith to be an actual or apparent violation of the Code of Ethics. As a mechanism to encourage compliance with the Code of Ethics, Reis has adopted the Whistleblower Policy, which contains procedures to receive, treat and retain complaints regarding accounting, internal accounting controls or auditing matters. These procedures ensure that individuals may submit concerns regarding questionable accounting or auditing matters in a confidential and anonymous manner. The Whistleblower Policy also prohibits Reis from retaliating against any director, officer or employee who reports actual or apparent violations of the Code of Ethics. Copies of the Code of Ethics and the Whistleblower Policy can be found under “Corporate Governance/Documents & Charters” at the Investor Relations portion of Reis’s website (www.reis.com).A description of any substantive amendment of the Code of Ethics, or any waiver under the Code of Ethics applicable to Reis’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions, will be disclosed at the same location. Audit Committee The Audit Committee selects and retains (subject to approval by the Company’s stockholders) the independent registered public accounting firm for Reis, reviews the scope of the work of the independent registered public accounting firm and their reports, and reviews the activities and actions of Reis’s accounting staff in its preparation of financial statements and review of internal control over financial reporting. The board of directors has designated Mr.Mitchell as an “audit committee financial expert” under the rules of the SEC.In addition to being independent generally, as set forth under “—Independent Directors,” Messrs.Mitchell,Frucher and Lowenthal each satisfy the additional independence requirements for audit committee members under the listing standards of the Nasdaq Stock Market. 5 Table of Contents Item11.Executive Compensation. Summary Compensation Table Since we are a smaller reporting company, our named executive officers include our principal executive officer (Lloyd Lynford for 2009), our two other most highly compensated executive officers as of the end of the last fiscal year (Messrs. Garfield and Sander for 2009), and up to two additional individuals for whom disclosures would have been required if they were serving as an executive officer at the end of the last fiscal year (Mr. Strong for 2009). Although not required by the applicable SEC rules, we have included Mr. Cantaluppi as a named executive officer, since he is our Chief Financial Officer. Name and Principal Position Year Salary ($)(A) Bonus ($)(B) Stock Awards ($)(C) Option Awards ($)(D) Non-Equity
